          Case 1:19-cv-01410-ELH Document 14-2 Filed 06/23/19 Page 1 of 5




        IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                        NORTHERN DISTRICT
                          Baltimore Division

 SAMUEL GREEN

         PLAINTIFF
                                                   Civil Case No.:_ 1:19-cv-1410
 V.

 AMF BOWLING CENTERS, INC.

         DEFENDANT


                       FIRST AMENDED CIVIL COMPLAINT
                           AND JURY TRIAL PRAYER

        NOW COMES, Samuel Green (“Mr. Green” or “Plaintiff”, respectfully), by

and through his attorneys KIM PARKER, ESQUIRE and THE LAW OFFICES                OF   KIM

PARKER, P.A., and sues the aforementioned Defendant. In addition, Plaintiff’s

incorporates any previously filed complaints as if herein restated. The grounds of

Plaintiff’s claims are:

                               COUNT I- NEGLIGENCE

        1.       Samuel Green (“Mr. Green” or “Plaintiff”, respectfully), is a citizen of

the United States of America and resident of Baltimore City, Maryland. At all times

relevant herein, Mr. Greene was a business invitee at Defendants facility (hereinafter

referred as the “AMF Bowling” or “Defendant”, collectively). At all times relevant

herein, Plaintiff was a customer/business invitee on the premises of Defendant

                                             1
2016-CMP-30258
          Case 1:19-cv-01410-ELH Document 14-2 Filed 06/23/19 Page 2 of 5



AMF’s location, which was located at 2165 York Road Lutherville Timonium, MD

21093 (hereinafter referred as “the Premises”).

        2.       At all times relevant hereto, Plaintiff conducted himself in a safe,

careful and vigilant manner and exercised due care for his own safety and was not

in any way contributory negligent.

        3.       Defendant AMF Bowling Centers, Inc. (“AMF”) is a Virginia

corporation, with its principal place of business located at 7313 Bell Creek Rd.

Mechanicsville, VA 23111. At all times relevant herein, Defendant had a duty under

Maryland law to warn Plaintiff of all hazards on its premises.

        4.       Defendant AMF is subject to the jurisdiction of the Court and venue is

proper in this Court.

        5.       On or about June 6, 2016, Plaintiff was inside the premises with

friends. Soon thereafter, Plaintiff rented shoes from Defendant and was assigned

lanes to bowl on.

        6.       It came a time when it was Plaintiff’s turn to bowl. Plaintiff walked up

to the bowling surface and initiated his first bowling attempt. While on the bowling

surface, Plaintiff took his first step in the action of bowling his first ball---he stepped

forward and planted his leg, and then began stepping forward with his other leg to

release the ball; however, while stepping forward he slipped and fell on a wet floor,

causing his legs to split apart.


                                             2
2016-CMP-30258
          Case 1:19-cv-01410-ELH Document 14-2 Filed 06/23/19 Page 3 of 5



        7.       As a direct result, Plaintiff suffered a Musculoligmentous injury to his

thoracic spine and a contusion to Plaintiffs left hip, and other permanent injuries to

his person.

        8.       At all times prior to the fall, Plaintiff had no knowledge that there was

a wet substance on the bowling surface, nor was he warned. Defendant had a duty

to maintain the premises, including the floors and floor coverings in a reasonably

safe condition and to see that these areas were free from items that could present a

hazard to the business invitee.

        9.       Defendant was responsible for insuring that its property was safe for all

customers entering upon its premises. Defendant also had a duty to warn patrons,

such as the Plaintiff of hazards.

        10.      The bowling lane was in the exclusive control of the Defendant and its

employee’s. In fact, the bowling lane was owned and operated by the Defendant on

its premises.

        11.      Plaintiff was injured without act or omission and was not contributory

negligent.

        12.      Evidence including videotape, photographic and the bowling lane were

in the exclusive control of the Defendant and its agents.

        13.      As a direct and proximate result of Defendant negligent, carless and

reckless acts and omissions, Plaintiff suffered severe injuries and is entitled to

recover compensatory damages.
                                              3
2016-CMP-30258
          Case 1:19-cv-01410-ELH Document 14-2 Filed 06/23/19 Page 4 of 5




        14.      Defendant breached this duty of care by failing to keep the bowling

lane’s where its customers are expected to traverse free of items that could cause

them to slip and fall.

        15.      Defendant had a further duty to inspect its floors and walkways and

other areas open to its business invitees, to discover the presence of any condition

that would present a hazard, to block off the area of said hazards, post notices of said

hazards, and to remove said hazards from the premises.

        16.      As a result of AMF negligence, and that of its agent, servant and/or

employee Plaintiff has suffered emotional, financial and physical damages. Plaintiff

Green has suffered injuries to his left hip and Lumbar Spine.

        17.      Specifically, Defendant breached its duty to Plaintiff by: (a) failing to

keep and maintain the premises in a safe and reasonable condition; (b) failing to

monitor and/or inspect the premises; (c) failing to keep the floor in a dry and safe

condition; (d) failing to warn Plaintiff, a business invitee, of the defect; and (e)

failing to correct the hazardous and dangerous defect.

        WHEREFORE, Plaintiff Green demands judgment against Defendant AMF

and its servant agent or employee jointly severally liable in the amount Five Million

Dollars ($5,000,000.00), plus attorney’s fees, prejudgment and post judgment

interest and cost.


                                              4
2016-CMP-30258
          Case 1:19-cv-01410-ELH Document 14-2 Filed 06/23/19 Page 5 of 5




                                            Respectfully Submitted,

                                            THE LAW OFFICES OF KIM PARKER, P.A.

                                            /s/ Kim Parker
                                            ____________________________
                                            Kim Parker, Esquire
                                            Fed. Bar No.:23894
                                            2123 Maryland Avenue
                                            Baltimore, Maryland 21218
                                            410-234-2621
                                            F: 410-234-2612
                                            info@kimparkerlaw.com

                                            COUNSEL FOR PLAINTIFF



                         AMENDED JURY TRIAL PRAYER

                 Plaintiff prays for a jury trial on all counts stated herein.

                                            /s/
                                 _____________________
                                     Kim Parker, Esq
                                    Counsel to Plaintiff




                                              5
2016-CMP-30258
